Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/12/21 has been entered. Claims 49-72 are new. Claims 1-20, 29-36 and 41-44 are cancelled. Claims 21-28, 37-40 and 45-72 are pending in the application and are under examination.

	Election/Restrictions
Applicants request for rejoinder of claims 38-40 has been considered and is granted. Accordingly, the restriction requirement mailed 12/31/2020 is WITHDRAWN

Specification
The objection to the disclosure is withdrawn in view of the amendments to the specification filed 10/12/21.

Information Disclosure Statement
The information disclosure statement filed 10/12/21 has been considered.  An initialed copy is enclosed.


Claim Objections Rejections/ Withdrawn
The objection to claim 4, 17, 20 and 37 because informalities is withdrawn in view of the amendment to the claims. 
The rejection of claims 1-4, 6-9, 11-20, 26, 29-32 and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with 
The rejection of claim 11, 14, 20 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1, 4, 8, 7, 9, 11-14, 16-20, 29  and 36  under 35 U.S.C. 102(a)(2) as being anticipated by Oyston et al. WO 2019/138210  7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 1, 4, 8, 7, 9, 11-14, 15, 16, 17, 19, 20,  29 and 36  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Horwitz  et al. WO 2008/127296  10/23/08 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 1, 4, 7, 9, 11, 12, 18, 19 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wren et al. WO 2014/114926 7/31/2014 is withdrawn in view of the cancellation of the claims.
The rejection of claims 1-3, 4 and 6 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 is withdrawn in view of the cancellation of the claims.
The rejection of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210  7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan  et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS in view of Horwitz et al. WO 2008/127296  10/23/08 
The rejection of claim 1, 29, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 in view of Hoeprich et al. US 8,889,623 11/18/2014 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claim 1 and 29-32 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 cited in IDS in view of Bacon et al. US 2009/0068254 3/12/2009 is withdrawn in view of the cancellation of the claims.
The rejection of claims 1, 2-4 and 6 under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014 is withdrawn in view of the cancellation of the claims.
The rejection of claims 1, 29, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014 in view of Bacon et al. US 2009/0068254 3/12/2009 is withdrawn in view of the cancellation of the claims.
The rejection of claims 1, 15, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Wren et al. WO 2014/114926 7/31/2014 in view of Horwitz et al. WO 2008/127296  10/23/08 and Uniprot Accession Number   Q5NEC5 2/1/05 is withdrawn in view of the cancellation of the claims.
The rejection of claim 21-26, 28 and 37 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 in view of Hoeprich et al. US 8,889,623 11/18/2014 cited in IDS is withdrawn. All of Applicants arguments have been 
The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Oyston et al. WO 2019/138210 7/18/2019 filed 1/10/2019 with priority to GB 1800417.6 filed 1/11/2018 as evidenced by Okan et al. Carbohydrate Research. 2013 Aug 30; 378: 79-83 in view of Hoeprich et al. US 8,889,623 11/18/2014 as applied to claim 21 above, further in view of Horwitz et al. WO 2008/127296  10/23/08 and Uniprot Accession Number   Q5NEC5 2/1/05 is withdrawn. All of Applicants arguments have been carefully considered and are found persuasive, particularly but not limited to the reasons set forth in paragraph 30-31.


Claim Objections
Claims 51 and 72 is/are objected to because of the following informalities:  
In claim 51, please spell out the full meaning of CPS.  
In claim 72, line 2, please insert a comma after Francisella bacterium.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-28, 37-40 and 45-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to an immunogenic nanolipoprotein particle comprising:
one or more scaffold proteins;
one or more membrane forming lipids;
an antigenic Francisella polysaccharide component comprising, at least one antigenic polysaccharide from Francisella and/or a derivative thereof;
a Francisella protein antigen component comprising at least one protein antigen from Francisella and/or a derivative thereof, and
an adjuvant,
wherein the one or more membrane forming lipids are arranged in a discoidal membrane lipid bilayer stabilized by the one or more scaffold protein and the at least one antigenic polysaccharide from Francisella or the derivative thereof,
and wherein the at least one protein antigen from Francisella and/or derivative thereof, and the adjuvant are attached to the discoidal membrane lipid bilayer.

The claims also recited the protein antigen component has at least 30% identity to any of SEQ ID NO: 1-29. Note: SEQ ID NO: 1-29 are referred to as protein antigens. However, many of these sequences are nucleic acid sequences. See SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, etc. for example.
The specification defines derivative as used herein in connection with an antigenic polysaccharide or a protein antigen, indicates a fragment of the molecule which retains the immunogenicity of the original antigenic polysaccharide or protein with a same lower or higher degree. See paragraph 82.
The genus of derivative(s) and fragment(s) of antigenic polysaccharide from a Francisella bacterium is large and variant.
The genus of derivative(s) and fragment(s) of each of all possible protein antigen components from a Francisella bacterium is large and variant.
The specification does not provide for a common structure of the genus of derivative(s) and fragment(s) of each protein antigen component from Francisella or any antigenic polysaccharide component from Francisella that correlates with triggering a cellular immune response or triggering a humoral immune response, respectively.
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)
The disclosure of LPS, O antigen, lipid A is insufficient to describe the genus of derivatives or fragments of antigenic polysaccharide which have the recited function which is to retain the immunogenicity of the original protein or polysaccharide with a same,  lower or higher degree.
The disclosure of full length protein sequence, for example, Ig1C or SEQ ID NO: 2 and epitopes thereof is insufficient to describe the full genus of derivatives or fragments of other Francisella protein antigens which retains the immunogenicity of the original protein with a same, lower or higher degree.
It is unpredictable which derivative  or fragment or variant will retain the immunogenicity of the original antigenic polysaccharide or protein with a same, lower or higher degree or which derivative or fragment will induce humoral immune 
Possession of such derivatives and variants may however not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  This is because the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2163.02. 
	In view of the above, considerations, the claims do not comply with the written description requirement and therefore, Applicants as of the effective filing date were not in possession of the full genus of antigenic polysaccharide component with the recited function and the full genus of protein antigen component with the recited function i.e. retaining the immunogenicity of the original protein or original polysaccharide with a same, lower or higher degree.


Response to Applicants’ Argument
Applicants state that several passages of the specification provide clear indication concerning the protein antigen component and antigenic polysaccharide 
Applicants sate that the specification defines the term cell mediated response and methods to identify any protein antigen component from Francisella capable of triggering a cellular immune response and that the specification provides examples of protein antigens such as IgIC, DnaK, OmpA, SucB, LpnA, FopA, Lpp3, Type IV pilus fiber building block protein, FopB, FTT 1676, FTT 1441 and FTT 1778c and in table 2.
Applicants state that the specification defines humoral immunity and that the specification provides methods to identify antigenic polysaccharide component from Francisella capable of triggering a humoral immune response. Applicants state that exemplary Francisella polysaccharide having formula XI.
Applicants state that the specification directs a skilled person to the necessary presence of epitopes of the antigenic molecule  and that the specification defines the term epitope and clear guidance for a method for the related identification  e.g. epitope mapping using protein microarrays, ELISA or ELISPOT and that MHCI and MHCII epitopes can be predicted by computational means.
Applicants argue that the term epitope functionally identifies structural features of the molecule required to provide the antigenic properties. Applicants also argue that the definition of derivative would convey possession of the entire genus of the derivatives and fragments since it would be clear to a skilled person that the common structure retained in the derivatives and fragments is one or more epitopes of the antigen polysaccharide and protein antigen and approaches for identification of epitope. See pages 29-32 of the reply.
Applicants state that they have described immunogenic T cell epitopes of IgIC SEQ ID NO: 13 i.e. SEQ ID NO: 33, 37-38, 45, 46, 67-68, 72-73, and 81.
Applicants state that epitopes of SEQ ID NO: 14-29 can be identified with the above approach.

Applicants state that the derivative of antigenic polysaccharide of formula XI can be obtained by fragmentation and the derivative has the ability to trigger a humoral immune response which can be the same or lower or higher than the one of the base antigenic polysaccharide of formula XI.
Applicants argue that the derivatives of antigenic polysaccharide and protein antigen component would be characterized by presence of one or more epitopes identifiable by method described in the instant specification and known to a skilled person.

Applicants’ arguments have been carefully considered but is not found persuasive.
The specification defines derivative as used herein in connection with an antigenic polysaccharide or a protein antigen, indicates a fragment of the molecule which retains the immunogenicity of the original antigenic polysaccharide or protein with a same, lower or higher degree. See paragraph 82.
The genus of derivative(s) and fragment(s) of antigenic polysaccharide from a Francisella bacterium is large and variant.
The genus of derivative(s) and fragment(s) of each protein antigen component from a Francisella bacterium is large and variant.
It is unpredictable which derivative  or fragment or variant will retain the immunogenicity of the original antigenic polysaccharide or protein with a same, lower or higher degree or which derivative  and which fragment will induce humoral immune response (antigenic polysaccharide component) or a induce a cellular immune response ( protein antigen component) without further testing.

While the specification is enabling for identifying derivatives/fragments that have the function of retaining the immunogenicity of the original antigenic polysaccharide or protein with a same, lower or higher degree, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. Possession of such derivatives and variants may however not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
The description of the immunogenic T cell epitopes of Ig1C SEQ ID NO: 13 i.e. SEQ ID NO: 33, 37-38, 45, 46, 67-68, 72-73, and 81 is not representative of the entire genus of  derivatives of other Francisella protein antigens that retain the immunogenicity of the original protein with a same, lower or higher degree
In addition, Applicants state that epitopes of SEQ ID NO: 14-29 can be identified. This means that as of the effective filing date Applicants were not in possession of the entire genus of derivatives/fragments/variants having at least 30% University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.


Applicants argument that the same documents cited by the Examiner in the Action and that following the Examiner’s reasoning each of Oyston, Horwitz and Wren evidence knowledge of the skilled person related to epitopes with respect to immunogenic agents and immunogenic composition of F. tularensis and methods for related identification is not found persuasive.
Applicants and not the Patent Office are responsible for showing that they were in possession of the claimed invention as of the effective filing date. See the statue below:

See the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


To the extent that Applicants are indicating that Horwitz et al disclose antigenic polysaccharide from Francisella having formula XI as set forth in the prior art rejection, as stated above the disclosure of structure XI in the specification is insufficient to describe the entire genus of antigenic Francisella polysaccharide derivatives of XI that retain the immunogenicity of the original antigenic Francisella polysaccharide with a same, lower or higher degree.
To the extent that Applicants are indicating that Wren et al disclose antigenic polysaccharide from Francisella having formula XI as set forth in the prior art rejection, as stated above the disclosure of structure XI in the specification is insufficient to describe the entire genus of antigenic Francisella polysaccharide derivatives of XI that retain the immunogenicity of the original antigenic Francisella polysaccharide with a same, lower or higher degree.
The disclosure of each of Oyston, Horwitz and Oyston does not support the genus of derivatives of antigenic Francisella polysaccharide and the genus of derivatives of antigenic Francisella proteins and the genus of protein antigens that vary up to 70% from the amino acid sequence of each of SEQ ID NO: 1-29 and wherein the derivatives retain the immunogenicity of their respective original polysaccharide or original protein at the same, lower or higher level.
For all these reasons stated above, the rejection is maintained.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27, 51-58 and 71-72 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27: SEQ ID NO: 1-29 are referred to as protein antigens. However, many of these sequences are nucleic acid sequences. See SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, etc., for example. Please amend the claims to remove the non-protein sequences.
In claim 51, it is not clear whether “a derivative thereof” as recited in claim 51 is the derivative having general formula XI in claim 26 or a derivative of CPS?
In claim 55, the listing of individual sugars does not represent a formula of an antigenic polysaccharide. Each sugar has to be linked to reflect a polysaccharide and the linkage of the sugars is not shown. Therefore, the metes and bounds of the formula of the polysaccharide is vague.
In claim 58, there is an extra oxygen molecule when R20 (represented by formula

In claim 71, the antigenic polysaccharide, the protein antigen and the adjuvant are presented on separate nanolipoprotein particles. However, in claim 21, the nanolipoprotein comprises the polysaccharide, the protein antigen and adjuvant. Thus, it is not clear how the protein antigens and polysaccharide and adjuvant are on separate nanoparticles since in claim 21 the nanolipoprotein comprises all the components set forth in the claim.
In claim 72, the antigenic polysaccharide, the protein antigen and the adjuvant further presented on additional carrier selected from liposomes, polymeric micelles, microspheres and nanoparticles. However, in claim 21, the nanolipoprotein comprises the polysaccharide, the protein antigen and adjuvant. Thus, it is not clear how the protein antigens and polysaccharide and adjuvant are further presented on additional carrier selected from liposomes, polymeric micelles, microspheres and nanoparticles especially since in claim 21 the nanolipoprotein comprises all the components set forth in the claim and particularly the protein antigen and/or derivative thereof is attached to the discoidal membrane lipid bilayer of the nanoparticle.



Status of Claims

Claims 21-28, 37-40 and 45-72 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645